961 A.2d 1066 (2008)
Novel B. HINTON, Appellant,
v.
UNITED STATES, Appellee.
No. 01-CF-1145.
District of Columbia Court of Appeals.
December 15, 2008.
BEFORE: WASHINGTON, Chief Judge; RUIZ, REID, GLICKMAN, *1067 KRAMER, FISHER,[*] BLACKBURNERIGSBY, and THOMPSON, Associate Judges; FARRELL,[] Associate Judge, Retired.
Prior report: 951 A.2d 773.

ORDER
PER CURIAM.
On consideration of appellant's petition for rehearing en banc, the brief of amicus curiae, Public Defender Service, in support of petition, and appellee's opposition thereto; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that appellant's petition for rehearing en banc is granted and that the opinion and judgment of July 3, 2008, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that the parties and amicus curiae shall simultaneously file new briefs on or before January 14, 2009, and shall file responsive briefs no later than February 3, 2009. Each party shall file ten copies of its briefs. These new briefs shall focus exclusively on the juror removal issue as to which en banc reconsideration has been requested. The briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal. It is
FURTHER ORDERED that any requests for extension of time will be looked upon with disfavor and will be granted only upon a showing of good cause.
NOTES
[*]  Judge Fisher is recused from this case.
[]  Judge Farrell was an Associate Judge of the court at the time of argument. His status changed to Associate Judge, Retired, on July 1, 2008.